                                          Case 3:17-cv-02664-RS Document 136 Filed 05/21/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                     UNITED STATES DISTRICT COURT

                                   8                                    NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                         SCOTT CRAWFORD, et al.,
                                  10                                                      Case No. 17-cv-02664-RS
                                                          Plaintiffs,
                                  11
                                                    v.                                    FURTHER CASE MANAGEMENT
                                  12                                                      SCHEDULING ORDER
Northern District of California
 United States District Court




                                         UBER TECHNOLOGIES, INC., et al.,
                                  13
                                                          Defendants.
                                  14

                                  15           The parties attended a telephonic Further Case Management Conference on May 21, 2020.

                                  16   After considering the Joint Case Management Statement submitted by the parties and consulting

                                  17   with the attorneys of record for the parties and good cause appearing, IT IS HEREBY ORDERED

                                  18   THAT:

                                  19           1.        FURTHER CASE MANAGEMENT CONFERENCE.

                                  20           A Further Case Management Conference shall be held on January 7, 2021 at 10:00 a.m.

                                  21   in Courtroom 3, 17th Floor, United States Courthouse, 450 Golden Gate Avenue, San Francisco,

                                  22   California. The parties shall file a Joint Case Management Statement at least one week prior to the

                                  23   Conference.

                                  24                2. AMENDED SCHEDULE.

                                  25           Moving forward, the case shall proceed according to the following schedule:

                                  26
                                                                          Event                                     Deadline
                                  27    Close of Fact Discovery                                             December 18, 2020
                                  28    Plaintiffs’ Expert Disclosures                                      January 18, 2021
                                          Case 3:17-cv-02664-RS Document 136 Filed 05/21/20 Page 2 of 2




                                   1    Defendants’ Expert Disclosures                                   February 18, 2021
                                        Close of Expert Discovery                                        March 19, 2021
                                   2
                                        Deadline to File Dispositive / Daubert Motions                   April 19, 2021
                                   3    Deadline for Oppositions to Dispositive / Daubert Motions        May 19, 2021
                                   4    Deadline for Replies for Dispositive / Daubert Motions           June 9, 2021
                                        Last Day to Set Hearing for Dispositive / Daubert Motions        July 15, 2021
                                   5
                                        Pretrial Conference                                              September 22, 2021
                                   6    Bench Trial Commences                                            October 4, 2021
                                   7

                                   8   IT IS SO ORDERED.
                                   9

                                  10   Dated: May 21, 2020
                                  11                                                 ______________________________________
                                                                                     __
                                                                                      _____________________________
                                                                                                                  ____
                                                                                                                  __ _ ______
                                  12                                                 RICHARD SEEBORG
Northern District of California




                                                                                     United States District Judge
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                         FURTHER CASE MANAGEMENT SCHEDULING ORDER
                                                                                                             CASE NO. 17-cv-02664-RS
                                                                                         2
